


Exhibit 10.5




ASSIGNMENT AND AMENDMENT TO EMPLOYMENT AGREEMENT




THIS ASSIGNMENT AND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Assignment
Agreement”) is made and entered into effective as of the 30th day of October,
2014, by and between _______________, an individual (“Executive”), Kimball
International, Inc., an Indiana corporation (“KII”), and Kimball Electronics,
Inc., an Indiana corporation, (“KEI”, collectively, the “Parties”). Reference is
made herein to that certain Separation and Distribution Agreement entered into
between KII and KEI and capitalized terms not otherwise defined herein shall
have the meanings ascribed to such terms in the Purchase Agreement.


WITNESSETH:


WHEREAS, Executive and KII are parties to an employment agreement dated
_______________________ (“Employment Agreement”), which as of the Closing Date
will be assigned to and assumed by KEI in its entirety pursuant to the terms of
the Separation and Distribution Agreement; and


    WHEREAS, the parties desire to execute this Assignment Agreement to complete
the assignment and assumption of the Employment Agreement, all on the terms and
conditions set forth herein.


AGREEMENT:


NOW THEREFORE, in consideration of the promises of the respective parties and
such other consideration as is described in the Separation and Distribution
Agreement, the sufficiency of which is hereby acknowledged, and also the mutual
promises, covenants and agreements set forth herein, the parties, intending to
be legally bound, hereby agree that the foregoing recitals are incorporated
herein by reference and further agree as follows:


1.    Assignment. As of the Closing Date, KII hereby sells, assigns, grants,
transfers, conveys and delivers to KEI all of KII’s right, title and interest
in, to and under the Employment Agreement, and Executive consents to such
assignment.


2.    Assumption. As of the Closing Date, KEI hereby (i) accepts and assumes all
of KII’s right, title and interest in, to and under the Employment Agreement,
and (ii) assumes, accepts and agrees to pay, perform and discharge all of the
covenants, conditions, obligations and liabilities of KII under the Employment
Agreement and Executive recognizes such assumption, provided that KEI shall be
liable therefor only to the extent the same accrue or otherwise arise on or
after the Closing Date. KII shall remain liable for any obligations or
liabilities arising under the Employment Agreement that accrued or otherwise
arose prior to the Closing Date.


3.    References to Kimball in Employment Agreement. Except for purposes of
Executive’s covenants contained in Section 9, which shall run to the benefit of
KII and KEI, references to “Kimball” in the Employment Agreement shall be deemed
to refer to KEI as a result of this Assignment Agreement. For clarity, the
parties also agree that the transaction contemplated in the Separation and
Distribution Agreement will not result in a Change in Control or Termination
under the Employment Agreement.






--------------------------------------------------------------------------------




4.    Miscellaneous. This Assignment Agreement shall bind, and shall inure to
the benefit of, the successors and assigns of the parties hereto. This
Assignment may be executed in counterparts with the same force and effect as if
the parties had executed one instrument, and each such counterpart shall
constitute an original hereof. In the event of any inconsistency among the terms
of this Assignment Agreement and the terms of the Separation and Distribution
Agreement, the terms of the Separation and Distribution Agreement shall control.
Nothing in this Assignment Agreement shall be construed to limit, discharge,
mitigate or release any obligation or otherwise affect any right of any party to
the Separation and Distribution Agreement set forth or described therein. This
Assignment Agreement may be modified only by a writing signed by the parties
hereto. No provision of this Assignment Agreement that is held to be
inoperative, unenforceable or invalid shall affect the remaining provisions, and
to this end all provisions hereof are hereby declared to be severable. This
Assignment Agreement is the product of negotiations between the parties, each of
which has had the opportunity to have counsel review the same.










[Signature Page Follows]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.




EXECUTIVE




By:                        
[printed name]






KIMBALL INTERNATIONAL, INC.




By:                        
[printed name]
                        




KIMBALL ELECTRONICS, INC.




By:                        
[printed name]






